Exhibit 15.1 Securities and Exchange Commission treet, N.E. Washington, DC 20549 May 16, 2016 Commissioners: We are aware that our report dated May 12, 2016 on our review of interim financial information of Petróleo Brasileiro S.A. - Petrobras, for the three month periods ended March 31, 2016 and 2015, included in the Company's quarterly report on Form 6-K for the quarter ended March 31, 2016, is incorporated by reference in the Registration Statement on Form F-3 (No. 333-206660) of the Company, dated August 28, 2015. /s/ PricewaterhouseCoopers Auditores Independentes PricewaterhouseCoopers Auditores Independentes Rio de Janeiro - Brazil
